DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on 11/09/2021 is acknowledged.
Claims 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claims 1-22 are under consideration on the merits.

Information Disclosure Statement
There is no statement as to materiality or the cumulative nature of any of the references eight separately filed IDS documents.  Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). Applicants submissions have been made without any statement as to the relevance, cumulative nature, or materiality of the references or any indication of the relevance or materiality of any the art cited therein.  These references and co-pending applications have been considered to the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “derivative”, which blurs the metes and bounds of the claim as “derivative” does not appear to be defined by the specification and does not make clear to what degree any core structure of HDDA is and is not required by the claim. Correction is required.
Claim 22 recites “wherein the array of fibers is arranged in a three-dimensional (3D) structure representing a model of neuronal axons”, which blurs the metes and bounds of this claim. “representing a model of neuronal axons” is a relative term which renders the claim indefinite. The term “representing a model of neuronal axons” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the wherein clause does not structurally limit 
In so much that claims 2-22 depend from independent claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 13, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon et al. (US 2014/0134729; provided in the IDS dated 6/24/2019) in view of Liu et al. (PLOS One (2015), 10(3), e0117709, 19 pages; Reference U).
Regarding claim 22, in view of the indefiniteness rejection above and in the interest of compact prosecution this rejection addresses the embodiment of a nanofiber array to thus represent a model of neuronal axons. This rejection addresses the embodiment of claim 14 comprising partial horizontally aligned fibers.
Shogbon teaches a well plate device coated with an acrylic copolymer selected from the group consisting in-part of hexanediol diacrylate, tetra(ethylene glycol) diacrylate, polyethylene glycol diacrylate(Mw ~ 258 or n ~ 7), 1, 6-hexanediol diacrylate, and di(ethylene glycol) diacrylate an capable of culturing human embryonic stem cells and oligodendrocyte progenitor cells (¶0024-0025 and Table 1; also see working Example 1), reading in-part on claim 1.
Regarding claims 1 and 22, Shogbon does not teach an array of fibers. Regarding claim 13, Shogbon does not teach any horizontal configuration of any fibers. Regarding claim 14, Shogbon does not teach any subset of suspended fibers.
Liu teaches a copolymer composition comprising electrospun polyethylene glycol (PEG) nanofibers, which is advantageous to culture induced neural stem cells (Abstract, 
Regarding claim 1, 13, 14, and 22, it would have been obvious before the invention was filed to substitute PEG diacrylate electrospun nanofibers for the PEG diacrylate of Shogbon in view of Yu and Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Liu teaches that methods of electrospinning nanofibers was known for the structural derivative of PEG diacrylate, being PEG. The skilled artisan would have been motivated to do so because Liu teaches that a copolymer composition comprising electrospun polyethylene glycol (PEG) nanofibers is advantageous to culture induced neural stem cells and improves cell adhesion. Given the close structural similarity between PEG and PEG diacrylate, there follows a reasonable expectation that any advantageous of PEG as monomer with an electrospun copolymer would therefore follow to the PEG diacrylate of Shogbon absent any showing to the contrary. See M.P.E.P. § 2144.09.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon and Liu as applied to claim 1 above, and further in view of Kim et al. (Soft Matter (2016), 12, 2076-2085; Reference V).

	Regarding claims 1 and 2, Shogbon and Liu do not teach the embodiment of a copolymer fiber comprising HDDA and any starPEG (e.g. any multi-arm PEG). Regarding claim 21, Shogbon and Liu do not teach the fibers modified by any surface ligand.
Kim teaches a composition and methods of making multi-arm PEG or PEG-acrylate hydrogels functionalized with RGD peptide (Abstract). Kim teaches RGD peptide is an integrin-binding sequence and the addition of this peptide to PEG hydrogels promotes cell adhesion (paragraph spanning 2076-2077, also subheading 1 on p2077 for RGD functionalization), reading on claim 21. Kim teaches functionalized multi-arm PEG or PEG acrylates are used to crosslink said PEG monomers into hydrogels (paragraph spanning p2076-2077), reading in-part on claims 1-6. Kim teaches PEG hydrogels are useful as their physical properties can be tuned/adjusted independent of their biological activity (p2076, 1st paragraph under the Introduction), reading on claims 1-6.
Regarding claims 1-6, it would have been obvious before the invention was filed to substitute the PEG acrylate(s) of Shogbon with the multi-arm PEG acrylate of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shogbon and Kim are directed towards PEG acrylates. The skilled artisan would have been motivated to do so because multi-arm PEG acrylate of Kim would be advantageous to crosslinking the copolymer of Shogbon into a hydrogel, 
Regarding claim 21, it would have been obvious before the invention was filed to further functionalize the HDDA-PEG acrylate polymer of Shogbon with the RGD peptide of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shogbon and Kim are directed in-part to PEG acrylates and because Kim teaches detailed methods of functionalizing several species of PEG acrylates with RGD peptides. The skilled artisan would have been motivated to do so because Kim teaches that RGD peptide is an integrin-binding sequence and the addition of this peptide to PEG polymers promotes cell adhesion.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon and Liu as applied to claim 1 above, and further in view of Yu et al. (Materials Today (2008), 11(5), 36-43; provided in the IDS dated 6/24/2019).
The teachings of Shogbon and Liu are relied upon as set forth above. Liu further teaches fiber diameters less than 20 µm (Fig. 10A and 10B), reading in-part on claims 11 and 12.
Regarding claims 7-10, Shogbon and Liu do not teach the claimed ranges of stiffness in units of kPa. Regarding claims 11 and 12, Shogbon and Liu do not teach any particular fiber diameter.

Regarding claims 7-10, it would have been obvious before the invention was filed to further modify the HDDA-PEG acrylate fiber copolymer of Shogbon in view of Liu to have the low kPa stiffness range of Yu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shogbon and Yu are directed towards culturing either stem cells or neural progenitor cells (e.g. oligodendrocyte progenitor cells) The skilled artisan would have been motivated to do so because Yu teaches that neural cells and stem cells detect the substrate stiffness and that stiffness values that mimic brain tissue (e.g. a Young’s elastic modulus of about 0.1-1 kPa) are neurogenic and would solve the known problem of astrocytes overgrowing neurons on tissue culture plastic substrates (i.e. very stiff).
Regarding claims 11 and 12, it would have been obvious before the invention was further modify the fiber diameter of HDDA-PEG acrylate copolymer of Shogbon in 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon and Liu as applied to claims 1 and 13 above, and further in view of Sun et al. (Micromachines (Dec. 2016), 7, 238, 14 pages; Reference W).
The teachings of Shogbon and Liu are relied upon as set forth above.
Alternatively regarding claim 14, Shogbon and Liu do not teach suspended fibers. Regarding claims 15 and 16, Shogbon and Liu do not teach fibers suspended at a distance of 0.5-1000 µm or 10-200 µm respectively. Regarding claims 15 and 16, Shogbon and Liu do not teach fibers arranged vertically or tilted.
Sun teaches a method of making patterned gelatin hydrogels comprising multiscale channels comprising steps of 3D printing and electrospinning (Abstract). Sun teaches that patterned hydrogel structures with multiscale channels would be advantageous to improve vascularization within the patterned hydrogel composition (Abstract; also the 1st two paragraphs under the Discussion on p12). Sun teaches 
Regarding claims 1, 15, and 17, it would have been obvious before the invention was made to add the HDDA-PEG acrylate fiber copolymer of Shogbon in view of Liu to Sun’s patterned gelatin hydrogel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing do because both Liu and Sun are directed in-part to electrospun nanofibers. The skilled artisan would have been motivated to do so because Liu teaches a copolymer composition comprising electrospun polyethylene glycol (PEG) nanofibers would be advantageous to culture induced neural stem cells and because Sun teaches that patterned hydrogel structures with multiscale channels would be advantageous to improve vascularization within the patterned hydrogel composition, and so the combination would likely be advantageous 
Regarding claim 16, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Sun teaches that the spacing between macrochannels (achieved by fixed the macrochannel diameter) is a result effective variable with respect to cell adhesion and appears to be a known optimal value to space the macrochannels apart from each other.  Thus, the burden is shifted back to establish criticality of the claimed fiber spacing distance by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18-20 are free of the prior art. The closest prior art is considered to be Wei et al. (Microelectronic Engineering (Jan. 2017), 175, 67-72; Reference X), but Wei’s micropillar device comprises PDMS micropillars with electrospun PLGA nanofibers .

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653